                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,              Case No. 20-CR-172-JPS

 v.

 ANGELA HOPP,
                                                                   ORDER
                            Defendant.


       On September 18, 2020 the government returned a single-count

information against Defendant, charging her with making a false and

fictitious written statement intended and likely to deceive with respect to a

material fact connected to the lawfulness of the sale and disposition of a

firearm in violation of 18 U.S.C. § 922(a)(6) and 924(a)(2). (Docket #1). That

same day, the parties entered into a plea agreement as to Count One of the

Information. (Docket #2).

       The parties appeared before Magistrate Judge William E. Duffin on

October 5, 2020 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #8). Defendant entered a plea of guilty as

to Count One of the Indictment. (Id.) After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Duffin determined that the guilty plea was knowing

and voluntary, and that the offense charged was supported by an

independent factual basis containing each of the essential elements of the

offense. (Id.)




  Case 2:20-cr-00172-JPS Filed 11/25/20 Page 1 of 2 Document 10
       Magistrate Judge Duffin filed a Report and Recommendation with

this Court, recommending that: (1) Defendant’s plea of guilty be accepted;

(2) a presentence investigation report be prepared; and (3) Defendant be

adjudicated guilty and have a sentence imposed accordingly. (Id.) Pursuant

to General Local Rule 72(c), 28 U.S.C. § 636(b)(1)(B), and Federal Rule of

Criminal Procedure 59(b), the parties were advised that written objections

to that recommendation, or any part thereof, could be filed within fourteen

days of the date of service of the recommendation. (Id.) To date, no party

has filed such an objection. The Court has considered Magistrate Judge

Duffin’s recommendation and, having received no objection thereto, will

adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #8) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 25th day of November, 2020.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                            Page 2 of 2
  Case 2:20-cr-00172-JPS Filed 11/25/20 Page 2 of 2 Document 10
